572 F.2d 1133
Mrs. Pauline LANG, Wade Lang and Homer Lang, Plaintiffs-Appellees,v.L. L. MAULDIN, W. Reid Andrews and Will F. Radford, Defendants,United States of America, Defendant-Appellant.
No. 76-2937.
United States Court of Appeals,Fifth Circuit.
May 15, 1978.

D. Lee Rampey, Jr., U. S. Atty., Gregory J. Leonard, Asst. U. S. Atty., Macon, Ga., Benjamin W. Beard, Atty., U. S. Dept. of Agriculture, Atlanta, Ga., for defendant-appellant.
Carson Dane Perkins, Nashville, Ga., for plaintiffs-appellees.
Appeal from the United States District Court for the Middle District of Georgia.
Before SKELTON*, Senior Judge, and FAY and RUBIN, Circuit Judges.
PER CURIAM:


1
This is an intra-family dispute over a tobacco allotment arising from the sale of a portion of a parent farm.  The District Director of the Agricultural Stabilization and Conservation Service, in an attempt to obtain compliance with his interpretation of the agency regulations, exerted sufficient influence to cause the County Committee to reverse its original ruling in favor of the plaintiffs.  The District Director continued his influence during the appeal before the Review Committee.  After a full hearing and careful analysis, the District Judge remanded the matter for a de novo hearing before the County Committee.


2
We affirm.


3
ALVIN B. RUBIN, Circuit Judge, dissenting.


4
None but the callous could fail to perceive equity in the result achieved by the trial judge.  However, rescue from the plight of the apparently deceived plaintiffs should have been achieved by a more appropriate action, such as a suit in state court.  I dissent solely because I think the opinion converts the County and Review Committees into quasi-judicial bodies, contrary to the regulations, 7 C.F.R.  (4) § 719.8(b), and without the power to subpoena witnesses, administer oaths, record testimony, or make a record suitable for review.



*
 Senior Judge of the United States Court of Claims, sitting by designation